       Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 1 of 14                  FILED
                                                                              2020 Jun-08 AM 09:16
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

TERRY PAGE, DANIEL PAGE,                  )
JOSH KING and JASON ALEX                  )
SPENCER,                                  )
                                          )
                                          )
            Plaintiffs,                   )
                                          )       CIVIL ACTION NUMBER:
v.                                        )          2:18-cv-01754-JHE
                                          )
BOATRIGHT COMPANY, INC.,                  )
                                          )
            Defendant.                    )

           JOINT MOTION FOR SETTLEMENT APPROVAL AND
              INCORPORATED SETTLEMENT AGREEMENT

      COME NOW the Plaintiffs Terry Page, Daniel Page, Josh King and Jason

Spencer (hereinafter "Plaintiffs"), and the Defendant Boatright Company Inc.

(hereinafter "Defendant"), and jointly move for the Court to approve the Parties'

Settlement Agreement, which represents a resolution of a disputed matter under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA").

      In support of this Motion, the Parties state as follows:

                                INTRODUCTION

      1.    Plaintiff Terry Page initiated this action against Defendant, alleging

that Defendant unlawfully failed to pay overtime wages for hours worked in excess

of forty during multiple work weeks in violation of the FLSA. (Doc. 1). The


                                          1
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 2 of 14




original filing pursued the matter as a collective action. (Doc. 1). Plaintiffs Daniel

Page, Josh King and Jason Spencer filed consents to opt-in to the litigation. (Docs.

9, 20, 21). The Plaintiffs thereafter amended the complaint to add the opt-in

plaintiffs as party- plaintiffs and dismissed the collective action. (Docs. 22-25).

      2.      Plaintiffs believe that the cause of action, allegations, and contentions

asserted in this action have merit and that the evidence developed to date supports

the cause of action asserted. Defendant disputes Plaintiffs' claims and further

asserts various defenses to the Plaintiffs' claims, including, but not limited to, that

if any failure to pay overtime compensation occurred, such failure occurred in

good faith.

      3.      Accordingly, the Parties have reached a Settlement Agreement to

resolve the Plaintiffs' claims for overtime wages. The Agreement is set forth

below at pages 5-13. Pursuant to applicable Eleventh Circuit precedent, this Court

is empowered to review and approve the provisions of such settlement agreements

in actions brought for back wages under the FLSA. See Lynn Food Stores v.

United States, 679 F.2d 1350 (11th Cir. 1982). Because the Parties have agreed

that the terms reflected in this Agreement are mutually satisfactory and that they

represent a fair and reasonable resolution of a bona fide dispute, the Parties

respectfully request that the Court approve the Settlement Agreement.




                                           2
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 3 of 14




      4.     In support of this request that the Court approve the Parties'

Settlement Agreement, Plaintiffs submit that each is satisfied that he will be fairly

compensated under the terms of the Settlement Agreement for the alleged unpaid

overtime to which he claims to be entitled.        Additionally, Plaintiffs' counsel

represents that: (a) Plaintiffs fully understand the Agreement and (b) Plaintiffs

have consulted with their counsel of record before agreeing to the Agreement and

have entered into it knowingly and voluntarily.

      WHEREFORE, the Parties respectfully request that this Court approve the

Settlement Agreement as a fair and reasonable compromise of disputed issues

under the FLSA.

                           MEMORANDUM OF LAW

      5.     Employees can settle and release claims under the FLSA in two ways.

First, employees can settle and waive their claims under the FLSA if the Secretary

of Labor supervises the payment of unpaid wages by the employer to the

employee. See 29 U.S.C. § 216(c) (2008); Lynn's Food Stores, Inc. v. United

States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in the context of a private

lawsuit brought by an employee against an employer under the FLSA (as is the

case here), an employee may settle and release FLSA claims if the parties present

the district court with a proposed settlement, and the district court enters a

stipulated judgment approving the fairness of the settlement. Lynn's Food Stores,



                                          3
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 4 of 14




Inc., 679 F.2d at 1353; see also D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 113 n.8

(1946) (discussing propriety of allowing settlement of FLSA claims where district

court has reviewed terms of settlement agreement).

      6.     In detailing the circumstances justifying court approval of an FLSA

settlement in the litigation context, the Eleventh Circuit has stated as follows:

      Settlements may be permissible in the context of a suit brought by
      employees under the FLSA for back wages because initiation of the
      action by the employees provides some assurance of an adversarial
      context. The employees are likely to be represented by an attorney
      who can protect their rights under the statute. Thus, when the parties
      submit a settlement to the court for approval, the settlement is more
      likely to reflect a reasonable compromise of disputed issues than a
      mere waiver of statutory rights brought by an employer's
      overreaching. If a settlement in an employee FLSA suit does reflect a
      reasonable compromise over issues, such as FLSA coverage or
      computation of back wages that are actually in dispute, we allow the
      district court to approve the settlement in order to promote the policy
      of encouraging settlement of litigation.

      Lynn's Food Stores, Inc., 679 F.2d at 1354.

      7.     In the instant action, the Court should approve the Parties' Settlement

Agreement to resolve Plaintiffs' FLSA claims against Defendant. The proposed

Settlement Agreement arises out of an action that was adversarial in nature. The

parties disputed the merits of this case, with Plaintiffs contending that Defendant

violated the FLSA by failing to pay overtime premium and/or overtime wages for

hours worked in excess of forty in a workweek during various workweeks as

related to travel time. Defendant disputes Plaintiffs' claims, disputes Plaintiffs’



                                           4
          Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 5 of 14




calculations (even if liability were to be found) and further contends that if any

failure to pay overtime occurred, the error occurred in good faith. During the

litigation and settlement of this action, both parties were represented by competent

and experienced attorneys who are well versed in this area of the law. Plaintiffs

and their counsel discussed the claims and the parties formulated their own

proposed settlement figures. Defendant provided time and pay records to Plaintiffs

to allow for a reasoned analysis of their claims and support for their damages. The

Parties then engaged in settlement discussions based on their independent

calculations and analysis. The Parties agreed to a mediation conducted with the

assistance of Jay St. Clair.

      8.      The Parties entered into this settlement in recognition of the risks

inherent in any litigation - specifically, for Plaintiffs, the risk of no recovery or a

recovery that is less than the one obtained through this proposed agreement, and

for the Defendant, the expense and uncertainty of further litigation and the risk of a

verdict against it on the merits. The Settlement Agreement provides Plaintiffs with

a full recovery of the claimed unpaid overtime wages and full recovery of claimed

liquidated damages sought in this lawsuit for the three-year statute of limitations,

and a payment of attorneys' fees and costs to Plaintiffs’ counsel for prosecuting this

matter.




                                          5
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 6 of 14




       9.     Because the Settlement Agreement represents a fair and reasonable

resolution over bona fide FLSA wage disputes and was negotiated at arms' length,

the Court should approve this settlement.

                         SETTLEMENT AGREEMENT

I.     Plaintiffs’ Statement of Claims

       10.    This action is brought pursuant to the FLSA, 29 U.S.C. § 201 et seq.

for equitable and declaratory relief and to remedy violations of the FLSA by

Defendant, which have deprived Plaintiffs of their lawful overtime wages and/or

overtime premium in regard to every hour worked over forty in a work week at a

rate below the overtime premium rate for hours worked in excess of forty in work

week. This action was brought to recover unlawful denial of overtime premium

pay and/or overtime wages for hours worked in excess of forty in a work week in

the form of overtime wages and an equal amount in liquidated damages owed to

the Plaintiffs.

       11.    Plaintiffs' estimate of their damages for unpaid overtime premium

wages is attached as Exhibit A.

       12.    During the relevant statutory period, Terry Page contends he worked

for the Defendant during various work weeks ending on November 15, 2015

through June 17, 2018, for which he was not compensated overtime premium




                                            6
       Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 7 of 14




and/or overtime wages for hours worked in excess of forty in work week as a result

of uncompensated travel time, thus denying him overtime compensation.

      13.   During the relevant statutory period, Daniel Page contends he worked

for the Defendant during various work weeks ending on October 4, 2015, through

January 21, 2018, for which he was not compensated overtime premium and/or

overtime wages for hours worked in excess of forty in work week as a result of

uncompensated travel time, thus denying him overtime compensation.

      14.   During the relevant statutory period, Jason Spencer contends he

worked for the Defendant during various work weeks ending on December 20,

2015, through September 17, 2017, for which he was not compensated overtime

premium and/or overtime wages for hours worked in excess of forty in work week

as a result of uncompensated travel time, thus denying him overtime compensation.

      15.   During the relevant statutory period, Josh King contends he worked

for the Defendant during various work weeks ending on December 7, 2015 through

October 15, 2017, for which he was not compensated overtime premium and/or

overtime wages for hours worked in excess of forty in work week as a result of

uncompensated travel time, thus denying him overtime compensation.

II.   Defendant’s Statement of Defenses

      16.   Defendant expressly denies that Plaintiffs are entitled to any of the

amounts in Exhibit A and/or that the amounts were correctly computed.



                                        7
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 8 of 14




       17.   Defendant denies that Plaintiffs worked any overtime hours for which

they were not compensated and further denies that Plaintiffs are entitled to receive

any liquidated damages.

       18.   Defendant contends that any violation of the FLSA was inadvertent,

and its actions were made in good faith as Defendant made a good faith effort to

comply with the FLSA consistent with guidance issued by the applicable

regulatory agency(ies) and/or court precedent.

III.   Settlement Terms

       In an effort to resolve the lawsuit, Defendant produced payroll records, time

sheets and schedules, to aid Plaintiffs' evaluation of their claims and Defendant's

defenses.

       The Parties recognize that gathering the testimonial evidence during the

alleged liability period and determining whether the Defendant operated in "good

faith" would significantly increase litigation costs and potentially jeopardize the

settlement amounts and delay payment of the settlements. These disputes would

likely remain unresolved, require summary judgment filings, and the Court having

to expend resources regarding liability and the Defendant's contention that it acted

in good faith.

       Using Defendant's records, the Parties were able to calculate the total

number of regular and overtime hours worked for which Plaintiffs alleged



                                         8
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 9 of 14




Defendant did not pay the Plaintiffs the proper overtime compensation for hours

worked in excess of forty in a work-week as a result of travel time. Throughout

settlement negotiations, the Parties discussed the strengths and weaknesses of their

respective positions. Notably, the parties recognized the inherent risks with

continued litigation. The Plaintiffs believe that the amount each will receive

pursuant to this settlement reflects a fair and reasonable compromise of unpaid

overtime premium and/or overtime wages that each could expect to recover if he

were to prevail on his individual FLSA claims at trial, including the recovery of

liquidated damages. While still denying any liability at all, Defendant believes that

the amount Plaintiffs will receive pursuant to this settlement reflects an amount

well in excess of complete and total satisfaction for any unpaid overtime wages

and liquidated damages they could expect to recover if they were to prevail on

their FLSA claims at trial.

      Plaintiffs’ attorneys’ fees were negotiated at arm’s length and Defendant

agrees that the sum of $24,500.00 for attorneys’ fees and $500.00 for the

reimbursement of the filing fee and postage.        As courts have recognized, in

circumstances similar to the instant matter, a lodestar analysis is not always

required. See Crabtree v. Volkert, Inc., 2013 WL 593500, at *7 n. 4 (S.D. Ala. Feb.

14, 2013) ("[P]ersuasive district court authority has deemed scrutiny of the

reasonableness of plaintiffs agreed-upon attorney's fees to be unnecessary in an



                                         9
       Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 10 of 14




FLSA settlement where 'the plaintiffs attorneys' fee was agreed upon separately

and without regard to the amount paid to the plaintiff,' except in circumstances

where 'the settlement does not appear reasonable on its face or there is reason to

believe that the plaintiffs recovery was adversely affected by the amount of fees

paid to his attorney."') (quoting Bonetti v. Embarq Management Co.,715 F. Supp.

2d 1222, l228 (M.D. Fla. 2009); and citing also Wing v. Plann B Corp., 2012 WL

4746258, *4 (M.D. Fla. Sept. 17, 2012) (declining to examine reasonableness of

attorney's fee payment in FLSA settlement where the FLSA claims were

compromised, there was a reasonable basis for such compromise, and "Plaintiffs

claims were resolved separately and apart from the issue of attorneys' fees," such

that "there is no reason to believe that Plaintiffs recovery was adversely affected by

the amount of fees and costs to be paid to Plaintiffs’ counsel")).

      The method of calculation used in determining the above amounts is

reasonable and does not compromise or diminish Plaintiffs' recovery, nor did it

undermine the broad remedial purpose of the FLSA. It provides Plaintiffs with a

fair and reasonable compromise of their disputed claim for unpaid overtime wages.

      Plaintiffs agree that $24,500.00 should be paid to their attorneys in light of

the favorable negotiation and $500.00 for the recovery of the filing fee, postage,

and other expenses.      Plaintiffs' counsel expended time studying Defendant's

records, as well as time negotiating with Defendant, preparing an individualized



                                          10
       Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 11 of 14




damages calculation, drafting and analyzing discovery, mediation, and the drafting

of the present settlement agreement. Defendant has agreed that this amount be

awarded to counsel for Plaintiffs. Defendant has agreed it shall pay the Plaintiffs’

portion of the mediators’ fee. Defendant has agreed to pay this amount in light of

the costs, work performed, hours spent, likely hourly rates awardable, and in an

effort to expedite payment to Plaintiff and to avoid costs and delay associated with

continued litigation and fee petition.

      Plaintiffs understand that the total amount to be paid to each is calculated as

described above. Accordingly, Plaintiffs will receive the following total amount:

      A Payroll check to each Plaintiff in amount stated below for unpaid overtime

premium and/or overtime wages (less applicable taxes and withholdings and

Defendant being responsible for its own share of any matching taxes) with

Defendant to issue a W-2:

               Plaintiff                  Amount of Payroll Check

               Terry Page                                       $5,222.20

               Daniel Page                                      $3,182.20

               Josh King                                        $1,197.00

               Jason Spencer                                    $ 688.45




                                         11
       Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 12 of 14




      A lump sum check to each Plaintiff in amount stated below for liquidated

damages with Defendant to issue a 1099:

              Plaintiff                   Amount of Lump Sum Check

              Terry Page                                        $5,222.20

              Daniel Page                                       $3,182.20

              Josh King                                         $1,197.00

              Jason Spencer                                     $ 688.45


      Plaintiffs understand and agree that each of them is responsible for the tax

implications for the payments rendered to them as payment for liquidated damages.

      Defendant will issue a check in the amount of $12,750.00 to Allen D.

Arnold, LLC, with Defendant to issue a 1099.

      Defendant will issue a check in the amount of $12,250.00 to Palmer Legal

Services, LLC, with Defendant to issue a 1099.

      Defendant will render all payments described herein to Plaintiffs' counsel

within 21 calendar days of the Court's approval of the above settlement.

      The Parties represent that they have reached a reasonable and fair resolution

of Plaintiffs' FLSA claims. The Parties represent that they engaged in a good faith,

arms' length negotiations in an effort to resolve the matter. The record indicates

that a bona fide dispute existed regarding Defendant's errors and omission to



                                        12
         Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 13 of 14




compensate Plaintiffs' minimum wage and overtime premium occurring in good

faith.

         Plaintiffs and Defendant agree that Defendant entering into this Agreement

is not intended to be and shall not be construed to be an admission of any liability

in this or any other similar matters.

         A Proposed Stipulated Judgment, Approval of Settlement and Order of

Dismissal is attached as Exhibit B.

                                    CONCLUSION

         All Parties have reached settlement as to all issues and claims, including the

issue of attorneys' fees. Undersigned counsel for Plaintiffs affirms to the Court that

he has authority from his clients and from Defendant to submit the above

settlement agreement resolving this dispute on these specific terms and that there

are no other terms that have not been stated. The Settlement is contingent on this

Court's approval.

         THIS WILL CERTIFY THAT ALL PARTIES HAVE AGREED TO THE

ABOVE. FURTHER, THE PARTIES HAVE AGREED THAT ALLEN D.

ARNOLD         WILL     E-FILE     THE    FOREGOING         JOINT    MOTION       FOR

SETTLEMENT            APPROVAL          AND     INCORPORATED           SETTLEMENT

AGREEMENT.




                                           13
        Case 2:18-cv-01754-JHE Document 32 Filed 06/08/20 Page 14 of 14




Respectfully submitted this the 8th day of June, 2020.


/s/ Allen D. Arnold                      /s/ Michael T. Thompson
Allen D. Arnold, Esq.                    Michael L. Thompson, Esq.
A Member of the Five Points Law          ASB-5417-O46M
   Group, LLC                            Lehr Middlebrooks
2151 Highland Avenue, Suite 205             Vreeland & Thompson, PC
Birmingham, AL 35205                     P. O. Box 11945
(205) 252-1550                           Birmingham, AL 35202-1945
Email: allen@5pointslaw.com              (205) 326-3002
Counsel for Plaintiffs                   Email:
                                         mthompson@lehrmiddlebrooks.com
                                         Counsel for Defendant

677206.docx




                                        14
